318 F.3d 881
Kendall DODSON; Dennis D. Dodson; et al, Appellants,v.J.C. PENNEY LIFE INSURANCE COMPANY, Appellee.
No. 02-1601.
United States Court of Appeals, Eighth Circuit.
January 28, 2003.

Appeal from the United States District Court for the Eastern District of Arkansas.
PER CURIAM.


1
The panel has voted to rehear this case. Accordingly, the petition for rehearing by the panel is granted. The petition for rehearing en banc is dismissed as moot. Counsel will be notified by the Clerk regarding a briefing schedule for rehearing to address the applicability of Ark.Code Ann. Sec. 23-83-110 and the issue of waiver as raised in the petition for rehearing and response. Should the panel determine, after receipt of the briefs, that oral argument is necessary, Counsel will be notified by the Clerk of the day, time and location of the rehearing argument before the panel.